Citation Nr: 1713972	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  13-00 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and to include as secondary to the Veteran's service-connected migraine headaches associated with traumatic brain injury (TBI).

2.  Entitlement to an initial rating in excess of 30 percent for migraine headaches associated with TBI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, D.W., and J.C.


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from June 1977 to March 1978.  He was honorably discharged.  

This case comes before the Board of Veterans' Appeals (Board) from July 2010 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In July 2014, the Veteran testified before the undersigned at a travel board hearing.  The transcript of that hearing is of record.  

In February 2015, among other things, the Board remanded to obtain a new VA medical examination to determine service connection for a psychiatric disorder.  Since the Veteran failed to appear at the examination scheduled with respect to that claim and did not provide cause for doing so, the service-connection claim shall be decided based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2016). 

The issue(s) of entitlement to an initial rating in excess of 30 percent for migraine headaches associated with traumatic brain injury (TBI) is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The weight of the evidence is against the finding of a nexus between any in-service event and the Veteran's current diagnosis of an acquired psychiatric disorder and as secondary to migraine headaches associated with traumatic brain injury (TBI).


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), on a direct basis or secondary to migraine headaches associated with traumatic brain injury (TBI), have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated June 2009, the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claims.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Following the Board's February 2015 remand, the Veteran was scheduled for a VA examination regarding an acquired psychiatric disorder, to include PTSD.  Since the Veteran failed to appear at the examination and did not provide cause for doing so, the service-connection claim shall be decided based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2016).

There is no medical opinion of record establishing a nexus between a current diagnosis of current psychological disorder and an in-service event or stressor.  The Board has reviewed medical records indicating that there has been a diagnosis of PTSD and schizoaffective disorder, although the PTSD diagnoses are merely listed as part of the Veteran's history and the basis for any PTSD diagnosis is not of record.  The Board has also reviewed the Veteran's statements about stressors and personal statements about how the Veteran changed after service.  None of this evidence is adequate to provide a medical nexus between a claimed in-service disease or injury and a present psychological disorder.  There can be no service connection without a medical nexus opinion in this case because a psychological disorder, including PTSD, is not the type of disability that a lay person can diagnose or opine as to likely etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The lack of a medical nexus is also fatal to the Veteran's claim of service connection for an acquired psychological disorder as secondary to migraine headaches associated with TBI.  See Wallin, 11 Vet. App. at 512-14.  Accordingly, because the evidence preponderates against the claim of service connection for a psychological disorder, including PTSD, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, on a direct basis and as secondary to migraine headaches associated with TBI, is denied.  


REMAND

The Board is required to ensure compliance with its remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In February 2015, the Board instructed the RO to consider the Veteran's current migraine symptoms under Diagnostic Code 8045 (as in effect from October 23, 2008) and Diagnostic Code 8100.  The medical examiner was not instructed to consider Diagnostic Code 8045 and it appears from the October 2015 examination that the examiner only considered Diagnostic Code 8100.  The Veteran's claim must be considered under both provisions in order to give the Veteran a chance to obtain the highest possible rating for his headache disabilities.  See 38 C.F.R. § 4.7.  

VA treatment records to June 2015 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from June 2015 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from June 2015 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

2. After obtaining any additional records to the extent possible, forward the Veteran's claims folder to an appropriate examiner to determine the current severity of the Veteran's headaches and TBI residuals, which should be conducted in accordance with the examination worksheets for Diagnostic Code 8045 (Residuals of traumatic brain injury (TBI)).  The claims file must be made available to the examiner.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

3. After the requested development has been completed, together with any additional development as may become necessary, re-adjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


